DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system, computing device, data storage a first medical device a radiation treatment apparatus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“BRIEF SUMMARY OF THE INVENTION” is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear what is meant by “describing the exposure time assigned to at least one single image showing a range of motion” and “acquiring image data describing the at least one single image”.  The specification does not specifically describes that how an single image can show a range of motion.  Further “range of motion” in line 12 lacks proper antecedent basis.  It is unclear the “range of motion” is preferring to “range of motion” in line 6 if then it can not be acquired after the determining step.
Similar issues exist in claims 28 and 29.  Revision/Correction for all claims is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Guckenburger et al. (US 20120083681)

acquiring cycle time data describing the duration of a motion cycle of the periodically moving structure (para 31);
determining exposure time data based on the cycle time data (duty cycle), describing the exposure time assigned to at least one single image showing a range of motion of the periodically moving structure, wherein the exposure time covers at least one whole motion cycle of the periodically moving structure (para 34);
acquiring image data describing the at least one single image created by applying the exposure time (para 44);
the method further comprises at least one of the following steps:
determining range of motion data based on the image data, describing a range of motion covered by the periodically moving structure;
determining mean position data based on the image data, describing a time-averaged mean position of the periodically moving structure (para 46)
Regarding claim 17, Guckenburger teaches one of the following steps: determining exclusion data based on the range of motion data, describing an area or a volume radiation must not be applied to during radiotherapy, thereby sparing the periodically moving structure as a radiation-sensitive structure at each position of the motion cycle; determining first target data based on the range of motion data, describing an area or volume radiation is applied to during radiotherapy for irradiating the periodically moving structure as a pathological structure at each position of the motion cycle (para 35-36); or etermining verification data based on the range of motion data, and compared to corresponding data obtained from an image-based targeting procedure such as an internal-target-volume-approach.
Regarding claim 18, Guckenburger teaches  determining second target data based on the mean position data, describing a target point or a target region for applying radiation to the periodically moving structure as a pathological structure of the patient's anatomy (para 35-36)..

Regarding claim 20, Guckenburger teaches the cycle time data is measured and/or monitored on the patient (para 31).
Regarding claim 21, Guckenburger teaches the exposure time is substantially equal to the cycle time (para 31).
Regarding claim 22, Guckenburger teaches the exposure time is substantially equal to the cycle time plus a predetermined safety margin of time added to the cycle time (para 38).
Regarding claim 23, Guckenburger teaches the periodically moving structure is subject to a breathing motion of the patient's anatomy (para 31).
Regarding claim 24, Guckenburger teaches the periodically moving structure is subject to a heartbeat motion of the patient's anatomy (para 31).
Regarding claim 25, Guckenburger teache  acquiring image data involves creating a single X-ray-image of the periodically moving structure (a three-dimensional image)
Regarding claim 26, Guckenburger teaches  an imaging dose for creating one of the at least one single X-ray-image is kept substantially equal to an imaging dose for common short exposure time X-ray-imaging of the same or a similar structure of the patient's anatomy (para 39)
Regarding claim 27, Guckenburger teaches  the step of determining control data based on the target data and/or the exclusion data, describing a control signal to be issued to a radiation treatment apparatus to control at least one of: an operation of a treatment beam source; and a position of a patient support unit (para 39).
Regarding claim 28, Guckenburger teaches  a non-transitory computer readable storage medium storing computer instructions executable by one or more processors to perform a method comprising: acquiring cycle time data describing the duration of a motion cycle of the periodically moving structure;

Regarding claim 29, Guckenburger teaches a system, comprising:
a computing device, comprising: one or more processors; and data storage including at least computer executable instructions stored thereon that, when executed by the one or more processors, cause the computing device to perform functions comprising: acquiring cycle time data describing the duration of a motion cycle of the periodically moving structure; determining exposure time data based on the cycle time data, describing the exposure time assigned to at least one single image showing a range of motion of the periodically moving structure, wherein the exposure time covers at least one whole motion cycle of the periodically moving structure; acquiring image data describing the at least one single image created by applying the exposure time; the method further comprises at least one of the following steps: determining range of motion data based on the image data, describing a range of motion covered by the periodically moving structure; determining mean position data based on the image data, describing a time-averaged mean position of the periodically moving structure; the data storage storing at least the cycle time data; a first medical device carrying out a medical procedure on a patient; wherein the at least one computing device is operably coupled to the data storage for acquiring, from the data storage, at least the cycle time data, and the computing device operable to issue a control signal to the first medical device, for controlling the operation of the first medical device on the basis of the range of motion data and/or the mean position data (see above).
Regarding claim 30, Guckenburger teaches the first medical device comprises:
a radiation treatment apparatus comprising a treatment beam source and a patient support unit,
wherein the computing device is operably coupled to the radiation treatment apparatus for issuing the control signal to the radiation treatment apparatus for controlling, on the basis of the range of motion data and/or the mean position data, at least one of: the operation of the treatment beam source or the position of the patient support unit (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884